Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 7 January 2022, is acknowledged.  Claims 10 and 19 are  amended therein.  Currently, claims 10 – 19 are available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 102 
The rejection of claims 10 – 19 as anticipated by Gruskin ‘042 is hereby withdrawn in light of Applicants’ amendment of the claims, and in consideration of Applicants’ remarks.
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 13 October 2021 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 10 – 19 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 5,502,042 to Gruskin, A. and Y. Jiang, claiming priority to 22 July 1994 (“Gruskin ‘042”), in view of US 8,110,208 to Hen, J., claiming priority to 30 March 2009 (“Hen ‘208”).
The Invention As Claimed 
	Applicants claim a hemostatic composition comprising an anion exchanger and a calcium salt, wherein a polyanionic polymer is not present, wherein thrombin is not present in the composition, wherein the anion exchanger comprises one or more positively-charged groups bound to a matrix and wherein the positively-charged groups are provided by a base,  such as a weak base or a strong base, wherein the weak base comprises an amino group, such as a primary amino group, a secondary amino group, a tertiary amino group, or a combination thereof, wherein the weak base consists of diethylaminoethyl (DEAE) groups, wherein the matrix is cross-linked, wherein the composition is substantially devoid of any protein of the blood clotting cascade, wherein the composition in the form of a slurry or a liquid, and further comprises a pharmaceutically acceptable carrier.
The Teachings of the Cited Art 
Gruskin ‘042 discloses wound treatment compositions include an oxidized, cross-linked dextran that has a chemically induced charge provided by diethylaminoethyl (DEAE) groups, wherein the oxidized cross-linked polysaccharide can be combined with a delivery vehicle to form a liquid or paste to be applied to a wound site (see abstract), wherein a positive charge is provided on the polysaccharide by reaction with diethylaminoethyl chloride to result in a cross-linked dextran having DEAE groups thereon that is commercially available under the product name DEAE-SEPHADEX® (see Col. 2, ll. 55 – 61), wherein, once prepared, the oxidized, cross-linked, charged polysaccharide can be applied directly to a wound site (see Col. 4, ll. 1 -2), wherein, where DEAE-SEPHADEX has been oxidized, the beads can be sprinkled directly onto a wound site by sprinkling from a shaker or other container having one or more openings in its lid (see Col. 4, ll. 3 – 6), wherein the oxidized, cross-linked, charged polysaccharide is mixed with a delivery vehicle, such as water, saline, or other polar fluid, to form a paste or fluid which can be applied to a wound (see Col. 4, ll. 7 – 12), and wherein the compositions can include one or more medico-surgically useful substances or therapeutic agent, e.g., those which accelerate or beneficially modify the healing process when particles are applied to a surgical repair site, the substances chosen for their antimicrobial properties, or capability for promoting repair or reconstruction and/or new tissue growth (see Col. 4, ll. 45 – 56).  The reference does not disclose a hemostatic composition comprising calcium.  The teachings of Hen ‘208 remedy that deficiency.
	Hen ‘208 discloses a hemostatic composition for stopping or decreasing blood flow from a wound, the composition comprising an anionic cation exchange material, the material comprising the hydrogen form of a cross-linked, sulfonated polystyrene (hydrogen resin) (see Abstract; see also Col. 2, ll. 30 - 34), and wherein the composition further includes calcium compounds (see Col. 4, ll. 61 – 67).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare wound treatment compositions include an oxidized, cross-linked polysaccharide which has a chemically induced charge, wherein the polysaccharide is a dextran, wherein the charge is provided by diethylaminoethyl (DEAE) groups, wherein the oxidized cross-linked polysaccharide can be combined with a delivery vehicle to form a liquid or paste to be applied to a wound site, wherein a positive charge is provided on the polysaccharide by reaction with diethylaminoethyl chloride to result in a cross-linked dextran having DEAE groups thereon, wherein the compositions further comprise a therapeutic agent chosen for its antimicrobial properties, as taught by Gruskin ‘042, wherein the therapeutic agent comprises a calcium salt, as taught by Hen ‘208.   One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Hen ‘208 to the effect that inclusion of calcium can provide for increased anti-microbial, absorptive, or wound-healing properties.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 10 – 19 would have been obvious within the meaning of 35 USC § 103.

Response to Applicants’ Arguments 
The Examiner has carefully considered the Applicants’ arguments submitted 7 January 2022, but does not find them persuasive.  With respect to the arguments concerning the anticipation rejection, Applicants are persuasive, and the rejection is withdrawn.
With respect to the obviousness rejection of claims 10 – 19 over Gruskin ‘042, in view of Hen ‘208, Applicants argue that the primary reference, Gruskin ‘042, teaches that the disclosed compositions “may be used for hemostasis when supplemented with thrombin.”  However, the Examiner disagrees, on the basis that Applicants’ argument is based on an overly restrictive interpretation of the teachings of the reference.  More specifically, The Examiner notes that the reference teaches that the compositions may include “one or more medico-surgically useful substances or therapeutic agent, e.g., those which accelerate or beneficially modify the healing process when particles are applied to a surgical repair site” (see Col. 4, ll. 49 – 52), which substances “may enhance blood coagulation. Thrombin is one such substance.”  It is the Examiner’s position that such teaching is reasonably read by one of ordinary skill in the art to reflect that the reference discloses multiple embodiments, only one of which can include thrombin, leading to the conclusion that there are embodiments that do not include agents for enhancing blood coagulation.  Importantly, Gruskin ‘042 does not teach that the one or more medico-surgically useful substances or therapeutic agent is/are required, Gruskin ‘042 teaches that the composition may include one or more medico-surgically useful substances or therapeutic agent.  Applicants also refer to a procedure disclosed in an Example that describes use of the disclosed compositions wherein hemostasis is first achieved and then the compositions of the invention are applied to the wound site.  Applicants apparently are arguing on the basis that such disclosure indicates that the disclosed compositions are not hemostatic.  However, it is the Examiner’s position that the combined teachings of the cited art result in a composition that comprises the same anion exchanger, DEAE SEPHADEX®, a calcium salt, and fluid carriers to provide the compositions in a fluid or paste form.  Thus, the compositions read on all of the limitations recited in the claims a, and would necessarily be capable of a hemostatic function.
Consequently, Applicants’ arguments are unpersuasive, and claims 10 – 19 stand rejected as obvious pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicants’ Amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.

CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619